Citation Nr: 0714697	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-16 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a stab wound of the 
left hand or in the alternative, of the right hand.

2.  Entitlement to an evaluation in excess of 30 percent for 
post-concussive headaches.

3.  Whether new and material evidence has been presented with 
which to reopen a claim of entitlement to service connection 
for a swollen scrotum with sterility.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The veteran served on active duty from July 1964 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 (headaches) and October 
2005 (left hand and sterility) rating decisions of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the claims on appeal.

In May 2004, the veteran requested a videoconference hearing 
before a Veterans Law Judge.  The requested hearing was 
scheduled for May 2006, and it was cancelled at the veteran's 
request, with no further request for a hearing.

The Board observes that following the October 2005 rating 
action, the veteran submitted a handwritten statement in 
February 2006 indicating that his NOD was for all of his 
claims, none of which were specified.  There is some 
ambiguity in the veteran's statement inasmuch as both prior 
and subsequent correspondence from the veteran and/or his 
representative singled out individual claims for appeal 
stemming from that rating action.  Accordingly, statements of 
the case (SOCs) were only issued as to the claims for a hand 
disorder and for sterility as they were specifically 
identified as claims that the veteran wished to appeal and 
for which notices of disagreement (NODs) were specifically 
filed.  Although several additional claims were addressed in 
the October 2005 rating action, neither the veteran nor his 
representative have expressed specific disagreement with any 
of those claims; nor have SOC's as to any of the other claims 
been requested.  

Accordingly, the RO is requested to contact the veteran and 
his representative to determine which if any additional 
claims they intend to pursue on appeal; i.e. which claims 
were intended to be the subject of the February 2006 NOD.  
The filing of a notice of disagreement initiates the appeal 
process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  For the claims identified, the RO should determine 
that the proper administrative process has been followed.  
The veteran and his representative are reminded that to vest 
jurisdiction over any issue with the Board, a timely 
substantive appeal as to any claims which are the subject of 
an SOC must be filed.  38 C.F.R. § 20.202 (2006).  If the 
veteran perfects the appeal as to any such claim, the case 
should be returned to the Board for appellate review.

The claim of entitlement to an evaluation in excess of 30 
percent for post-concussive headaches is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
establish that the veteran has any current physical or 
clinical disability of the left hand, aside from scarring 
which has already been service-connected, attributable to his 
period of service, to include as a result of a stab wound 
which reportedly occurred during service.  

2.  There is no competent evidence of any currently 
manifested clinical disability of the right hand; the service 
medical records are negative for an injury, complaints, 
clinical findings or a diagnosis relating to the right hand.  

3.  The objective and competent medical evidence of record 
preponderates against a finding that a currently claimed 
disorder of either the right or left hand (other than 
scarring of the left fourth finger) originated in, was caused 
by, or was aggravated during the veteran's period of active 
military service.

4.  In a rating decision issued August 1973, the RO denied 
the veteran's claim for residuals of an infected scrotum with 
sterility.

5.  Evidence submitted subsequent to the August 1973 
decision, is either entirely immaterial, cumulative or 
redundant, and/or fails to relate to an unestablished fact 
necessary to substantiate the claim for service connection.




CONCLUSIONS OF LAW

1.  A left hand disorder, primarily claimed as residuals of a 
stab wound of the left hand, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  A right hand disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

3.  The RO's August 1973 rating decision denying the 
veteran's claim for residuals of an infected scrotum with 
sterility is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302 (2006).

4.  New and material evidence to reopen the veteran's claim 
for service connection for residuals of an infected scrotum 
with sterility has not been presented.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

The VCAA, enacted on November 9, 2000, emphasized the VA's 
obligation to notify claimants of the information or evidence 
necessary to substantiate a claim, and it affirmed the VA's 
duty to assist claimants by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
given to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO provided the veteran 
with notice of the VCAA in June 2005, prior to the initial 
decision on the claims involving the hands and sterility, 
rendered in October 2005.  Accordingly, the veteran received 
timely VCAA notice.

Requirements with respect to the content of the VCAA notice 
have also been met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the July 2003 VCAA notice letter, the AMC informed the 
veteran about the information and evidence necessary to 
substantiate a claim of service connection for a disability 
of the hand.  In summary, the letter stated that the evidence 
must show that the claimed condition existed from military 
service to the present time.  The veteran was also informed 
about the information and evidence that VA will seek to 
provide and of the information and evidence the claimant is 
expected to provide.  Finally, the VCAA notice letter that 
was provided to the veteran specifically contained the 
"fourth element," as the veteran was notified that if there 
was evidence which supported any claim which was not in his 
possession, he should give VA enough information so that it 
could be requested from the appropriate source.  The Board 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claims.  In 
this regard, the RO has informed the veteran in the October 
2005 rating decision and the February and April 2006 SOCs of 
the reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
the claims.

With regard to the information and evidence that the VA would 
seek to provide, the Board notes that the burden is on the 
claimant to come forth with new and material evidence to 
reopen a previously denied claim (sterility).  In this 
regard, the VCAA specifically provided that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require the VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  
However, VA did explain to the veteran in the June 2005 
letter that it would assist him in obtaining currently 
existing evidence such as records held by any federal agency 
or private records if he supplied sufficient identifying 
information.

With regard to the information and evidence that the veteran 
was expected to provide, the June 2005 letter instructed the 
veteran to provide any treatment records pertinent to his 
claimed condition.  The letter explained that such evidence 
must be "new and material," largely tracking the regulatory 
language of 38 C.F.R. § 3.156(a).  The letter also informed 
the veteran that new and material evidence would be evidence 
that "pertain[s] to the reason [the] claim was previously 
denied" and, in so doing, the letter notified the veteran to 
look to the bases for the previous denial to determine what 
evidence would be new and material to reopen the claim.  See 
Kent v. Nicholson, 389 F. 1380 (Fed. Cir. 2004).

Pursuant to 38 C.F.R. § 3.156(a), material evidence is 
"existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  The veteran was 
provided with this definition in a rating action issued in 
October 2005.  Under the Kent decision, VCAA requires VA to 
look at the bases for the denial in the prior decision and to 
respond with notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Specific notice as to the elements and 
evidence required to grant service connection for sterility 
was provided in the April 2006 SOC and more general notice 
was provided in the June 2005 VCAA letter, the Board 
concludes any defect in providing notice to the veteran 
regarding the new and material aspect of the claim was at 
worst harmless error in that it did not affect the essential 
fairness of the adjudication.  Dingess/Hartman, 19 Vet. App. 
473 (2006); Conway, 353 F.3d at 1373. 

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman, 19 Vet. App. 473 (2006), noted above, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with this 
particular notice in correspondence dated in March 2006.  The 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Moreover, as the Board 
concludes below that service connection is not warranted for 
a disorder of either hand and has determined that new and 
material evidence has not been presented with which to reopen 
a claim of entitlement to service connection for sterility, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

In addition, the VA's duty to assist, which is more limited 
in a case that requires the appellant to reopen a previously 
denied claim than it is with regard to an original claim, has 
been satisfied in this case.  The AMC offered the veteran 
assistance in obtaining evidence for which he could provide 
sufficient identifying information.  The full service medical 
records are on file.  The veteran was afforded an opportunity 
to present hearing testimony, which he elected not to do.  
Decades of VA records are on file.  The VA has also assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with two SOCs which informed 
them of the laws and regulations relevant to the veteran's 
claims.  For these reasons, the Board concludes that the VA 
has fulfilled the duty to assist the appellant in this case.

Legal Analysis

        Service Connection - Left Hand Stab Wound Residuals or 
        Right Hand Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran is seeking service connection for left hand stab 
wound residuals.  After careful consideration of the record 
under the laws and regulations as set forth above, the Board 
finds the preponderance of the evidence weighs against 
granting his claim. 

Service medical records reflect that the veteran sustained a 
lacertion of the left fourth finger in May 1966, which was 
treated with silk sutures and dressing.  Records dated in 
June 1966 reflect that the laceration was healing well and 
the sutures were removed.  A bandaid was placed on the finger 
for cushioning.  Thereafter there was no evidence of further 
treatment involving the laceration or the left hand.  The May 
1968 separation examination showed that clinical evaluation 
of the skin and upper extremities was negative.  

The record contains a May 1979 VA examination report at which 
time the veteran did not complain of any left hand 
symptomatology nor were any clinical findings or diagnosis 
pertaining to that condition, made.  VA records dated from 
1981 to 1982, 1991 to 1992; and from 1995 to 1998 make no 
mention of any left hand symptomatology.  Records show that 
the veteran was hospitalized and treated for suspicion of 
small vessel stroke in March 2003.

In a January 2005 statement from the veteran he indicated 
that during service he was stabbed in the hand, beat up and 
left for dead one night.

Records from the Social Security Administration reveal that 
the veteran was considered disabled from March 2004 due to a 
primary diagnosis of osteoarthrosis and allied disorders and 
a secondary diagnosis of late effects of cerebrovascular 
disease.  The records were entirely negative for any symptoms 
related to the scrotum and sterility was not mentioned in 
those records.  The records indicate that the veteran's other 
impairments consist of diabetes, hypertension, Hepatitis c, a 
history of prostate cancer and sleep apnea.  The record 
includes VA medical records dated in July 2004 which indicate 
that the veteran complained of a 3 day history of a painful 
and swollen left middle finger (infected) that needed to be 
drained of pus.  The veteran reported that he could not 
recall sustaining any trauma to the finger or nail.  The 
doctor indicated that this was likely paronychia.  

A VA scar examination was conducted in September 2005.  The 
veteran reported that in 1966 he was assaulted resulting in a 
laceration to the dorsal aspect of the left fourth finger.  
The veteran denied having any symptoms associated with a scar 
in that area.  The scar was assessed as being superficial and 
non-symptomatic.  A diagnosis of laceration of the fourth 
finger with residual scar was made. 

In an October 2005 rating decision, the RO granted service 
connection for residuals of a laceration of the left fourth 
finger, for which a non-compensable evaluation was assigned.  
The RO denied entitlement to service connection for stabbing 
in the hand.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  

In this case, there is simply no currently manifested 
disability of the left hand.  There is no currently diagnosed 
left hand disorder; nor does any clinical evidence indicate 
that the veteran has any physical disability of the left 
hand.  In fact, none of the post-service medical evidence 
indicates that the veteran exhibited any symptomatology 
affecting the left hand, except for an infected left 4th 
finger which first appeared decades after service and was not 
in any way etiologically related to service.  Moreover 
records reflect that this condition was treated and healed, 
with no chronic residuals and no currently manifested 
disability.  

While the service medical records do indicate that the 
veteran sustained a stab wound of the left hand in May 1966, 
this fact, in and of itself, does not warrant service 
connection; this incident must have resulted in a chronic 
disability to warrant service connection.  In this case, the 
stab wound resulted in a lacerated fourth left finger which 
was treated and was non-symptomatic on discharge from service 
and for decades thereafter, being currently manifested only 
by an asymptomatic scar, for which service-connection and a 
non-compensable evaluation is already in effect.  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
this case, there is no such currently manifested disability.

To the extent that the veteran maintains that he is claiming 
to have a right hand disability, the post-service evidence 
contains no indication of any currently manifested clinical 
disability of the right hand, and it is in fact negative for 
a diagnosis of any post service right hand problems.  
Significantly, the service medical records are completely 
negative for an injury, complaints, clinical findings or a 
diagnosis relating to the right hand.  

Accordingly, regardless of the theory of entitlement, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  In 
essence, there is no currently manifested right or left hand 
disability (aside from an already service-connected scar of 
the left fourth finger), and service connection is therefore 
not warranted on that basis alone, so any further analysis of 
whether a right or left hand condition was incurred or 
aggravated in service is moot.

In short, the veteran has submitted no competent evidence to 
support his assertion that he has a current clinical 
disability of either hand that is the result of direct 
service incurrence or is etiologically related to any 
service-connected disorder.  The Board finds that the 
probative weight of the negative evidence exceeds that of the 
positive.  Therefore, the claim for service connection for 
both a right and left hand disability must be denied.  
Gilbert, 1 Vet. App. at 49.

	New and Material Evidence - Sterility

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001 (as was the application to reopen the claim 
in this case), new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened; and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of the newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, the 
"credibility" of newly presented evidence is to be presumed 
unless the evidence is inherently incredible or beyond the 
competence of the witness).

In this case, the veteran is appealing the RO's October 2005 
decision that denied service connection for sterility due to 
lack of presentation of new and material evidence.  The last 
"final" denial of the claim took place in an August 1973 
decision that originally denied service connection for 
residuals of an infected scrotum with sterility.  The veteran 
was notified of that decision in August 1973 and did not file 
a notice of disagreement (NOD) within a year of that 
decision, and it became final pursuant to 38 U.S.C.A. § 
7105(c).  Accordingly, the Board must determine whether the 
veteran has submitted any new and material evidence since 
August 1973 that would allow the reopening of his claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

After a careful consideration of the record under the laws 
and regulations as set forth above, the Board finds the 
veteran has not submitted new and material evidence to reopen 
his service connection claim.

In June 1973, the veteran filed a claim for sterility, 
maintaining that he had suffered from an infected scrotum in 
the winter of 1967 which he believed had left him permanently 
sterile.  The veteran reported that he had been treated for 
this condition by Dr. M.C. in July 1968; Dr. W. in May 1973; 
and by Dr. A. M. in June 1973.  Dr. M. C. indicated that he 
had treated the veteran for a sprained right wrist in October 
1961, but believed that he had not treated the veteran for 
any condition thereafter as he had no further records of 
treatment or payment.  No records were received from the 
other sources.  

Service connection for residuals of an infected scrotum with 
sterility was initially denied in an August 1973 rating 
decision.  The veteran was informed of that decision in 
August 1973.  At that time the evidence before the RO 
consisted of the service medical records.  These records 
reflected that the veteran was seen on one occasion in April 
1966 for complaints of pain in the inguinal area and urinary 
frequency; no clinical disorder was diagnosed.  The prostate 
and testicles were reported to be within normal limits.  
Thereafter, there was no evidence of further treatment 
involving either the aforementioned symptoms or the scrotal 
area and sterility was never diagnosed or even mentioned in 
the service medical records.  The May 1968 separation 
examination showed that clinical evaluation of all systems 
was entirely normal.  

The record contains a May 1979 VA examination report at which 
time the veteran did not complain of any symptomatology of 
the scrotum, sterility was not mentioned, nor were any 
clinical findings or diagnosis pertaining to those 
conditions, VA records dated from 1981 to 1982, 1991 to 1992, 
and from 1995 to 1998 make no mention of any scrotum 
symptomatology or of complaints of sterility.  The veteran 
was seen by VA dermatology in February 1981 with complaints 
of a penile lesion, assessed as rule out venereal disease.  
However, no further treatment or diagnosis of that condition 
is shown by the records.  The veteran was treated for a 
urinary tract infection in October 1993.

On VA examinations conducted in August and September 2002, 
the veteran's complaints did not include any scrotum 
symptomatology or sterility.  VA records reflect that the 
prostate cancer was diagnosed and that the veteran was 
hospitalized in October 2002 to undergo radical perineal 
prostatectomy.  Records show that the veteran was 
hospitalized and treated for suspicion of small vessel stroke 
in March 2003.

In a January 2005 statement from the veteran, he indicated 
that during service he was seen for symptoms of a swollen 
scrotum and was told by a doctor that this would make him 
sterile.  

Records from the Social Security Administration reveal that 
the veteran was considered disabled from March 2004 due to a 
primary diagnosis of osteoarthrosis and allied disorders and 
a secondary diagnosis of late effects of cerebrovascular 
disease.  The records were entirely negative for any symptoms 
related to the scrotum and sterility was not mentioned in 
those records.  The records indicate that the veteran's other 
impairments consist of diabetes, hypertension, Hepatitis C, a 
history of prostate cancer and sleep apnea. 

VA records indicate that the veteran was treated for a 
urinary tract infection in July 2005; however, no scrotal 
symptoms or infection or sterility were complained of or 
diagnosed.  

The appellant's claims turn upon a legal issue as to whether 
any of the evidence submitted since August 1973 is new and 
material as to the central issue of whether claimed scrotal 
infection and sterility were incurred or aggravated in 
service or are secondary to a service-connected condition.

A review of the August 1973 rating decision reflects that the 
claim was denied based on findings that there were no 
clinical records of chronic infected scrotum and sterility 
during service and none was claimed or found at the time of 
separation.  In essence, it was determined that no evidence 
had been received the existence of such a condition at that 
time.  

Although copious amounts of evidence have been received since 
August 1973, the Board is unable to identify any evidence 
submitted since 1973 which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.

In this regard, for the most part the newly submitted 
evidence is entirely immaterial to the claimed condition of 
sterility.  Significantly, none of the evidence presented 
since August 1973 reveals that there was any evidence of a 
chronically infected scrotum or sterility in service.  In 
fact, to this day neither condition has been shown to have 
been manifested during service, at any time post-service or 
currently.  In essence, none of the evidence presented since 
August 1973 relates to an unestablished fact necessary to 
substantiate the claim or raises a reasonable possibility of 
substantiating the claim.  

In essence, the only evidence offered in support of this 
claim since August 1973, is the same contention upon which 
the initial claim was filed in July 1973; i.e., a doctor told 
the veteran that he sustained an infected scrotum in 1967 
which would permanently leave him sterile.  The veteran's 
assertions about what he had been told by a doctor are too 
attenuated and inherently unreliable to constitute the 
medical evidence which is required to support his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Moreover, in this 
case, the evidence dated both prior and subsequent to August 
1973 entirely lacks: (1) any clinical indication of infection 
of the scrotum in 1967; (2) any diagnosis of sterility in 
service, post-service or currently; and (3) any competent 
medical evidence linking claimed sterility to any incident of 
service or to any service-connected disorder.  

In summary, the Board finds that the evidence received in 
conjunction with the service connection claim for residuals 
of an infected scrotum with sterility is not new and 
material.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  
Having found that the evidence is not new and material, the 
claim is not reopened and no further adjudication of this 
claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 
31 (1991).



ORDER

Entitlement to service connection for a left hand disorder, 
primarily claimed as residual of a stab wound of the left 
hand, is denied.

Entitlement to service connection for a right hand disorder 
is denied.

New and material evidence having not been submitted, the 
claim for service connection for residuals of an infected 
scrotum with sterility is denied.


REMAND

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  For the reasons stated below, the Board finds that a 
remand is required in this case to comply with the duty to 
assist.

The veteran's headache disorder is evaluated pursuant to 38 
C.F.R. § 4.124a, Diagnostic Code 8100.  Under this Code, a 
noncompensable (zero percent) disability rating is assigned 
for less frequent attacks than for a 10 percent rating.  A 10 
percent disability evaluation is warranted for characteristic 
prostrating attacks, averaging one in 2 months over the last 
several months.  A 30 percent disability rating is assigned 
for migraine headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent rating is assigned for migraine 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.

The rating criteria do not define "prostrating," nor has 
the Court.   By way of reference, the Board notes that 
according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN 
ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."  A very similar definition is found in 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 
1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."

In this case, the veteran's headaches were most recently 
evaluated in September 2005 at which time a neurological 
evaluation was conducted.  At that time the veteran 
complained of chronic daily headaches sometimes so severe it 
caused tears.  He also stated that the headaches caused 
weakness all over.  An assessment of likely chronic migraine 
syndrome, given the veteran's complaints of 
photophobia/phonophobia, nausea and scintillating scotoma, 
was made.  Unfortunately, the severity of the veteran's 
headaches was not assessed in conjunction with the applicable 
rating criteria and therefore, it is difficult based solely 
on the evidence currently of record, to make an accurate 
determination as to the most appropriate disability 
evaluation to be assigned for this condition.  Consequently, 
the Board concludes that a contemporaneous VA examination is 
needed in order to make an informed decision regarding the 
veteran's current level of functional impairment and 
adequately evaluate his current level of disability.

Since the Board has determined that a new examination is 
necessary in the instant case, the appellant is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 address the consequences of a claimant's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, 
or a claim for increase, the claim shall be denied.

The RO should also undertake any additional development 
and/or notification deemed necessary for a full and fair 
adjudication of this case.

For the reasons stated above, this case is REMANDED for the 
following development:

1.  The RO should obtain all pertinent VA 
records of evaluation or treatment 
regarding the veteran's headaches from 
October 2005 to the present.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record 
that pertains to the claim for headaches 
on appeal.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.

The RO should ensure that its letter to 
the veteran meets the notice requirements 
of Dingess/Hartman (cited to above), as 
regards disability ratings and effective 
dates, as appropriate.  

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.
4.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo a neurological examination for 
his headaches at an appropriate VA 
medical facility.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the individual 
designated to examine the veteran, and 
the report of each examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  The examiner should set forth 
all evaluation/examination findings, 
along with the rationale for any 
conclusions reached, in a printed 
(typewritten) report.

The veteran's service-connected headaches 
are rated as migraine headaches under 
Diagnostic Code 8100.  Therefore, the 
physician should render specific findings 
with respect to the existence and extent 
(or frequency and intensity, as 
appropriate) of any prostrating migraine 
attacks.  The examiner should also 
comment on the frequency and duration of 
any incapacitating episodes (episodes of 
signs and symptoms that require bed rest 
prescribed by a physician and treatment 
by a physician, if any).  The physician 
should comment on the chronicity of the 
symptoms, whether such symptoms are 
constant, or nearly constant, and the 
effect of such symptoms on the veteran's 
economic adaptability.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the scheduled appointment(s) 
sent to him by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate each claim remaining 
on appeal in light of all pertinent 
evidence and legal authority.

8.  If the benefits requested on appeal 
remain denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC), which addresses all of the 
evidence obtained since the most recent 
SSOC in October 2005, and provides an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if in order.  By 
this remand, the Board intimates no 
opinion as to any final outcome 
warranted.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


